Citation Nr: 0722588	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  95-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to the service-connected left knee 
disability.

3.  Entitlement to an increased evaluation for status post 
left high tibial osteotomy with history of left medial 
meniscectomy, currently rated at 20 percent.

4.  Entitlement to an increased evaluation for left knee 
degenerative changes with limitation of motion, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  The Board issued a decision in May 2000 that denied 
the benefits sought on appeal and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court, in a Memorandum Decision issued in January 2002, 
vacated the Board's May 2000 decision and remanded the case 
for readjudication consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The issues on appeal were again before the Board in May 2003 
when they were remanded to cure a procedural defect.  The 
issues on appeal were last before the Board in January 2006, 
when they were remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  A right knee disability was not present during active 
duty or for many years thereafter nor is a right knee 
disability otherwise related to such service or to a service-
connected disability.  

2.  A back disability was not present during active duty or 
for many years thereafter nor is a back disability otherwise 
related to such service or to a service-connected disability.  

3.  The service-connected status post left high tibial 
osteotomy with history of left medial meniscectomy is not 
manifested by subluxation or lateral instability.

4.  The service-connected left knee degenerative changes with 
limitation of motion are manifested by pain and limitation of 
motion of extension to 15 degrees.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active duty service, arthritis of the right 
knee may not be presumed to be of service onset, and a right 
knee disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  A back disability was not incurred in or aggravated by 
the veteran's active duty service, arthritis of the back may 
not be presumed to be of service onset, and a back disability 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for status post left high tibial osteotomy with 
history of left medial meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Code 5257 (2006).  

4.  The criteria for entitlement to a 20 percent evaluation, 
but no higher, for left knee degenerative changes with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA and implementing regulations set forth certain 
notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in February 2006 
and March 2006 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought and the responsibilities of the 
veteran and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the February 2006 and March 2006 
VCAA letters and was provided with notice of the types of 
evidence necessary to establish any disability ratings and/or 
the effective dates via the March 2006 VCAA letter, which was 
prior to readjudication of the claims in the January 2007 
supplemental statement of the case.  The appellant's status 
as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Service connection claims

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Entitlement to service connection for a right knee disability 
as secondary to the service-connected left knee disability.

Analysis

The Board finds that service connection is not warranted for 
a right knee disability on a direct basis.  The service 
medical records were silent as to complaints of, diagnosis of 
or treatment for any right knee problems.  There is competent 
evidence of record of the current existence of a right knee 
disability.  The report of a September 2006 VA examination 
includes a pertinent diagnosis of degenerative arthritis of 
the right knee.  Significantly, however, there is no 
competent evidence of record linking the currently existing 
right knee disability to the veteran's active duty service on 
a direct basis.  There is no opinion of record from any 
health care professional which indicates that the currently 
existing right knee disability was directly due to the 
veteran's active duty service.  Furthermore, the veteran has 
not indicated in any way that he injured his right knee 
during active duty.  

There is no competent evidence documenting the existence of 
arthritis in the right knee to a compensable degree within 
one year of discharge which would allow for the grant of 
service connection on a presumptive basis.  No reports of X-
ray examinations conducted within one year of the veteran's 
discharge have been associated with the claims file and the 
veteran has not indicated that such evidence is in existence.  
The Board notes that reports of VA examinations conducted in 
March 1995 and May 1998 do not document the presence of any 
right knee pathology.  

There is no continuity of symptomatology from the time of the 
veteran's discharge until the present upon which to base a 
grant of service connection for a right knee problem.  A 
claim can be substantiated if continuity of symptomatology is 
demonstrated after service.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).  In the current case, 
however, there is no right knee disability diagnosed in 
service and the objective evidence of record documents the 
onset of knee symptoms to many years after the veteran's 
discharge.  The first objective evidence of right knee 
complaints was included in the report of the March 1995 VA 
examination.  The veteran has not indicated in any way that 
he had had continuous problems with right knee symptomatology 
since his discharge from active duty.  The Board notes that 
supporting medical evidence is required to link continuity of 
symptomatology to the disability on appeal.  See Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology is not 
demonstrated in this case.

As there is no competent evidence of the presence of a right 
knee disability during active duty, nor competent evidence 
documenting the presence of arthritis to a compensable degree 
in the right knee within one year of discharge, nor any 
competent evidence linking the currently existing right knee 
disability to active duty on a direct basis, the Board finds 
that service connection is not warranted for a right knee 
disability on a direct/presumptive basis.  

The veteran has argued that his right knee disability is 
secondary to his service-connected left knee disability.  As 
noted above, a grant of service connection on a secondary 
basis requires:  (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

As indicated above, the Board has found that there is 
competent evidence of record in the form of the report of the 
September 2006 VA examination documenting the current 
existence of a right knee disability.  Furthermore, the Board 
notes that the veteran is service connected for status post 
left high tibial osteotomy with history of left medial 
meniscectomy, currently rated at 20 percent disabling, and 
for left knee degenerative changes with limitation of motion 
currently rated as 10 percent disabling.  The veteran's claim 
has met the first and second requirements set out above for a 
grant of service connection on a secondary basis.  
Significantly, however, the Board finds the preponderance of 
the evidence is against a finding that the claim meets the 
third and final requirement for a grant of secondary service 
connection as there is no competent evidence of record 
providing a medical nexus between the currently existing 
right knee disability and the service-connected left knee 
disabilities.  

There is competent evidence of record indicating that the 
right knee disability is not etiologically linked to the 
service-connected left knee disabilities.  At the time of a 
March 1995 VA examination, the veteran reported that he 
developed discomfort in the knee with swelling but without 
instability or catching.  The diagnosis was exaggerated 
multiple symptoms.  The examiner noted that he could find no 
evidence of any right knee pathology and certainly none that 
would be suggestive of a link between the right knee and the 
left knee or the veteran's military service.  A VA 
examination conducted in May 1998 resulted in a pertinent 
diagnosis of normal right knee without evidence of arthritis.  
The examiner noted that there was no objective basis for the 
veteran's right knee complaints.  At the time of the 
examination, the veteran had reported that his right knee had 
hurt for the last five years without any specific injury and 
opined that the pain was due to favoring the left knee.  On 
VA examination in September 2006, the veteran reported that 
he had right knee pain for the last three years.  The knee 
was also reported to be unstable.  The veteran denied a 
history of any injury to the right knee.  The pertinent 
diagnosis was degenerative arthritis of the right knee.  The 
examiner opined that the right knee disability was not 
secondary to or aggravated by the service-connected left knee 
disability.  

The only evidence of record which indicates that the 
currently existing right knee disability was etiologically 
linked to any service-connected disability is the veteran's 
own allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a right knee disability is without probative 
value. 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
right knee disability.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


Entitlement to service connection for a back disorder as 
secondary to the service-connected left knee disability.

Analysis

The Board finds that service connection is not warranted for 
a back disability on a direct basis.  The service medical 
records were silent as to complaints of, diagnosis of or 
treatment for any back problems.  There is competent evidence 
of record of the current existence of a back disability.  A 
January 1988 VA clinical record includes the annotation that 
the veteran was status post motor vehicle accident in 
September 1986 which resulted in trauma to the L4-L5 disc and 
cervical spine.  The pertinent assessment was L4-L5 disc 
prolapse.  Subsequent clinical records and reports of VA 
examinations indicate the presence of degenerative disc 
disease.  The most recent VA examination which was conducted 
in September 2006 resulted in a pertinent diagnosis of 
degenerative disc disease of the lumbosacral spine with grade 
I spondylolisthesis at L5-S1 level.  Significantly, however, 
there is no competent evidence of record linking the 
currently existing back disability to the veteran's active 
duty service on a direct basis.  There is no opinion of 
record from any health care professional which indicates that 
the currently existing back disability was directly due to 
the veteran's active duty service.  Furthermore, the veteran 
has not indicated in any way that he injured his back during 
active duty.  

There is no competent evidence documenting the existence of 
arthritis in the back to a compensable degree within one year 
of discharge which would allow for the grant of service 
connection on a presumptive basis.  No reports of X-ray 
examinations conducted within one year of the veteran's 
discharge have been associated with the claims file and the 
veteran has not indicated that such evidence is in existence.  
The earliest objective evidence of the presence of a back 
disability is dated in the 1980's which is many years after 
the veteran's discharge.  

There is no continuity of symptomatology from the time of the 
veteran's discharge until the present upon which to base a 
grant of service connection for a back problem.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  In 
the current case, however, there is no back disability 
diagnosed in service and the objective evidence of record 
documents the onset of back symptoms to many years after the 
veteran's discharge.  The veteran has not indicated in any 
way that he had had continuous problems with back 
symptomatology since his discharge from active duty.  In 
fact, his reports of symptomatology indicate that his 
problems began many years after discharge.  At the time of 
the October 1993 VA examination, the veteran reported that he 
injured his lumbar spine in a motor vehicle accident which 
occurred in 1986 and that he did not have problems with his 
back prior to that time.   Supporting medical evidence is 
required to link continuity of symptomatology to the 
disability on appeal.  See Voerth v. West, 13 Vet. App. 117, 
120-21 (1999).  Such evidence is lacking in this case.  
Continuity of symptomatology is not demonstrated in this 
case.

As there is no competent evidence of the presence of a back 
disability during active duty, nor competent evidence 
documenting the presence of arthritis to a compensable degree 
in the back within one year of discharge, nor any competent 
evidence linking the currently existing back disability to 
active duty on a direct basis, the Board finds that service 
connection is not warranted for a back disability on a 
direct/presumptive basis.  

The veteran has argued that his back disability is secondary 
to his service-connected left knee disability.  A grant of 
service connection on a secondary basis requires:  (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

The Board has found that there is competent evidence of 
record documenting the current existence of a back 
disability.  Furthermore, the Board notes that the veteran is 
service-connected for status post left high tibial osteotomy 
with history of left medial meniscectomy, currently rated at 
20 percent disabling and for left knee degenerative changes 
with limitation of motion currently rated as 10 percent 
disabling.  The veteran's claim has met the first and second 
requirements set out above for a grant of service connection 
on a secondary basis.  Significantly, however, the Board 
finds the preponderance of the evidence is against a finding 
that the claim meets the third and final requirement for a 
grant of secondary service connection as there is no 
competent evidence of record providing a medical nexus 
between the currently existing back disability and the 
service-connected left knee disabilities.  

There is competent evidence of record indicating that the 
back disability is not etiologically linked to the service-
connected left knee disabilities.  At the time of a May 1998 
VA examination, the veteran reported that his back was 
painful since 1986.  He was involved in a motor vehicle 
accident in 1986.  It was noted that two weeks prior to the 
examination, the veteran had been involved in another motor 
vehicle accident, sustaining injury to the back and neck.  
The pertinent diagnosis was chronic low back pain due to 
degenerative disc disease.  The examiner opined that the 
lower back pathology and complaints were not related to the 
service-connected left knee condition.  The symptomatology of 
the lower back was due to the degenerative disc disease.  On 
VA examination in September 2006, the veteran reported that 
he had had low back pain since 1986.  The pertinent diagnosis 
was degenerative disc disease of the lumbosacral spine with 
grade I spondylolisthesis at L5-S1 level.  The examiner 
opined that the low back disability was not secondary to or 
aggravated by the service-connected left knee disability.  

There is also competent evidence of record which links the 
back disability to a post-service motor vehicle accident.  A 
January 1988 VA clinical record includes the annotation that 
the veteran was status post motor vehicle accident in 
September 1986 which resulted in trauma to the L4-L5 disc and 
cervical spine.  The pertinent assessment was L4-L5 disc 
prolapse.  A July 1992 clinical record indicates that the 
veteran had chronic low back pain and chronic pain syndrome 
since a motor vehicle accident five to six years prior.  At 
the time of an October 1993 VA examination, the veteran 
reported that he injured his lumbar spine in a motor vehicle 
accident which occurred in 1986.  He denied problems with his 
back prior to that time.  The pertinent diagnosis was 
lumbosacral osteoarthritis due to a motor vehicle accident 
that happened in 1986.  

The only evidence of record which indicates that the 
currently existing back disability was etiologically linked 
to any service-connected disability is the veteran's own 
allegations.  As a lay person however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a back disability is without probative value. 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
back disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).



Increased ratings claims

Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate  
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 5010 provides that arthritis due to trauma is 
rated as degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Codes 5260 and 5261, a 10 percent rating is 
warranted where knee flexion is limited to 45 degrees or 
extension is limited to 10 degrees, and a 20 percent rating 
may be assigned where flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned where knee flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  

Normal range of motion of the knee for VA purposes is 0 
degrees of extension and 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II. 

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
which requires a brace warrants a 40 percent evaluation.  
When there is malunion of the tibia and fibula which results 
in marked knee or ankle disability, a 30 percent evaluation 
is assigned.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Factual background

An April 1993 clinical record indicates that there was a full 
range of motion in the extremities with the exception of the 
right hip joint.  

A May 1993 clinical record reveals the range of motion of the 
left knee was flexion to 72 degrees and extension to 12 
degrees.  

The claim for an increased rating was submitted in June 1993.  

The left knee range of motion was within normal limits in 
June 1993.  

A July 1993 VA clinical record indicates that the range of 
motion of the knee at that time was flexion to 110 degrees 
and extension to 10 degrees.  

At the time of an October 1993 VA examination, the range of 
motion of the left knee was from 10 to 100 degrees.  The 
collateral ligaments were intact and the cruciate ligaments 
were normal.  The pertinent diagnosis was status post left 
medial meniscectomy with osteoarthritis.  

A December 1994 letter from the veteran's private physician 
indicated that the veteran's degenerative arthritis of the 
knees would gradually worsen to the point of requiring knee 
replacement surgery.

A December 1994 VA clinical record indicates that physical 
examination revealed instability and swelling in the left 
knee.  

At his February 1995 RO hearing, the veteran testified that 
he had to miss work due to the swelling of his left knee.  He 
also stated that the pain would keep him awake at night.  The 
veteran remarked that he had worn different type of knee 
braces for the prior seven years.  He took medications for 
his knee and also applied heat at night.  The veteran's wife 
testified that the veteran's knee problems impacted his daily 
life, including operating an automobile.

At a March 1995 VA examination, the veteran complained that 
his left knee swelled, grated, and caused discomfort in the 
medial joints. He reported no instabilities and stated that 
he had never fallen.  Physical examination revealed left knee 
swelling, particularly on the medial side.  The knees showed 
"0 to 130 degrees."  There was no evidence of anterior, 
posterior, or mediolateral rotatory instability.  A scar of 
the left knee was noted to be without complications.  He had 
generalized degenerative changes, synovial thickening, and 
medial compartment degenerative changes.  There was also a 
slight bow legged deformity.  X-rays of the left knee 
revealed the following: medial compartment degenerative 
changes, pannus formation of a long-standing nature, three 
compartment degenerative changes, vacuum medial phenomenon, 
and a loose body with advanced degenerative changes.  The 
impression included exaggerated multiple symptoms and 
degenerative changes in the left knee.  The examiner 
commented that there was no evidence of any orthopedic 
pathology at the present time that would suggest that he was 
disabled in any way including the findings of his left knee.

A May 1995 VA discharge summary indicates that the veteran 
was admitted with complaints of left knee pain.  He underwent 
a left high tibial osteotomy.  A May 1995 rating decision 
granted a temporary total convalescent rating for the period 
May 8, 1995 to June 30, 1995 based on the left high tibial 
osteotomy surgical procedure.

At a May 1998 VA examination, the veteran complained of 
constant left knee pain.  He stated that he had to wear a 
knee brace all the time to prevent collapsing.  He had no 
flare-ups in the absence of excessive activity.  Examination 
of the left knee revealed that there was minor soft tissue 
swelling and mild valgus deformity.  There was a scar on the 
medial and lateral side of the knee.  There was no effusion, 
and mediolateral, anterior, and posterior stability were 
maintained.  The veteran resisted motion of his knee, and had 
"0 to 30 degrees" (as described by the examiner). X-rays 
revealed arthritis with some malalignment present.  The 
diagnosis was status post surgery left knee, with arthritis 
and some malalignment.  The examiner commented that the 
veteran's difficulty with walking was due to a combination of 
problems with the low back and left knee.  He further stated 
that the veteran had left knee weakness with limitation of 
motion, with no evidence of incoordination.

On VA examination in February 2003, the veteran complained of 
left knee pain which was fairly constant.  He used a knee 
brace as the knee felt unstable.  Physical examination 
revealed no evidence of varus or valgus deformity.  
Crepitation was present on movement of the knee with 
complaints of pain.  The medial ligament was loose.  The 
range of motion was from 5 degrees to 95 degrees with 
complaints of pain at the end of motion.  The diagnosis was 
advanced post-traumatic degenerative arthritis with loose 
medial collateral ligament with limitation of motion and 
instability.  The examiner opined that the level of 
impairment of the left knee was moderate to severe.  

The most recent VA examination for compensation and pension 
purposes was conducted in September 2006.  At that time, the 
veteran reported constant pain in the left knee as well as 
instability.  He indicated that repetitive motion increased 
the pain without any additional limitation of motion.  
Activities of daily living were reportedly affected as well 
as employment.  There was a reported history of flares 
without any additional limitation of motion.  Physical 
examination revealed that the veteran walked with a limp.  
Crepitation was present on movement.  The active and passive 
range of motion of the left knee was from 15 degrees to 110 
degrees with pain.  Repetitive motion increased the pain with 
an additional loss of 10 degrees of flexion.  The ligaments 
were stable.  The diagnosis was degenerative arthritis of the 
left knee with evidence of previous surgery on the left knee.  
The examiner opined that the veteran did not experience any 
additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance on repetitive use of the 
joints.  Occupational functional impairment was opined to be 
moderate.  


Entitlement to an increased evaluation for status post left 
high tibial osteotomy with history of left medial 
meniscectomy, currently rated at 20 percent.

Analysis

The status post left high tibial osteotomy with history of 
left medial meniscectomy is currently rated as 20 percent 
disabling under Diagnostic Code 5257.  The Board finds an 
increased rating is not warranted when the service-connected 
left knee disability is evaluated under Diagnostic Code 5257.  
While instability was noted on the report of the February 
2003 VA examination, the most recent evidence of record, in 
the form of the September 2006 VA examination report, 
indicates that the ligaments were stable at that time.  The 
veteran complained of instability in the knee in September 
2006 but this was not objectively confirmed by the examiner.  
Clinical records dated subsequent to February 2003 do not 
document the presence of subluxation or lateral instability 
in the left knee.  As the most recent evidence of record 
indicates that the veteran's knee is stable without evidence 
of subluxation or lateral instability other than via the 
veteran's subjective reports, an increased rating 


is not warranted under Diagnostic Code 5257.  While the 
veteran is competent to report on symptomatology he 
experiences, he is not competent to a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to 
the existence and etiology of instability in the knee as due 
to the service-connected disability is without probative 
value.  The current competent evidence of record indicates 
that the left knee disability does not rise to a level of 
severe subluxation or lateral instability which is required 
in order to grant an increased rating for this disability.  

An increased rating in excess of 20 percent is not warranted 
when the service-connected left medial meniscectomy is 
evaluated under Diagnostic Code 5262 as there is no competent 
evidence of record indicating that the veteran experiences 
malunion of the left tibia and fibula with marked knee 
disability.  While some malalignment was noted at the May 
1998 VA examination, the soft tissue swelling, mild valgus 
deformity and use of a knee brace which were noted at that 
time do not constitute marked disability.  Limitation of 
motion is separately evaluated, below.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left knee disability now causes or 
has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an increased evaluation 
for status post left high tibial osteotomy with history of 
left medial meniscectomy.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).




Entitlement to an increased evaluation for left knee 
degenerative changes with limitation of motion, currently 
rated at 10 percent.

Analysis

The service-connected left knee degenerative changes are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010 based on limitation of motion.  

The Board finds that an increased rating is not warranted for 
left knee degenerative changes when the disability is 
evaluated under Diagnostic Code 5260 based on limitation of 
flexion.  The greatest level of impairment in the range of 
motion for flexion is recorded at the time of the May 1998 VA 
examination at which time a the range of motion was 
determined to be "0 to 30 degrees."  When flexion is 
limited to 30 degrees, a 20 percent evaluation is to be 
assigned under Diagnostic Code 5260.  The Board finds, 
however, that the rest of the evidence of record and 
significantly, the most recent evidence of record does not 
indicate such a restriction in the range of motion of the 
left knee.  For example, flexion was limited to 72 degrees in 
May 1993, 110 degrees in July 1993, 100 degrees in October 
1993, 130 degrees in March 1995, 95 degrees in February 2003 
and 110 degrees in September 2006.  The Board finds the 
competent evidence of record demonstrates that the limitation 
of motion of the left knee more nearly approximates a non-
compensable level of impairment under Diagnostic Code 5260.  
An increased rating is not warranted upon application of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in the Deluca 
case.  The examiner who conducted the most recent VA 
examination in September 2006 opined that repetitive motion 
testing of the left knee resulted in an additional loss of 10 
degrees of flexion which would equate to limitation of motion 
of the left knee flexion to 100 degrees.  This range of 
motion of the left knee does not warrant a compensable 
evaluation under Diagnostic Code 5260.  

The Board finds that an increased rating is warranted when 
the service-connected left knee degenerative changes are 
evaluated under Diagnostic Code 5261 based on limitation of 
extension of the knee.  At the time of the most recent VA 
examination 


which was conducted in September 2006, the examiner 
determined that the extension of the veteran's left knee was 
limited to 15 degrees.  This level of impairment warrants a 
20 percent evaluation under Diagnostic Code 5261.  The Board 
finds that a rating in excess of 20 percent is not warranted 
for the disability as the competent evidence of record dated 
prior to September 2006 indicates a lesser degree of 
impairment.  While extension was limited to 12 degrees in May 
1993 and to 10 degrees in July 1993 and October 1993, full 
extension was present in March 1995 and in May 1998.  In 
February 2003, extension was only limited by 5 degrees.  
There is no evidence of record which quantifies the extent of 
any additional loss of the range of motion of extension based 
on pain on use or during flares.  The examiner who conducted 
the most recent VA examination provided an opinion as to 
additional loss of motion due to pain on use which was to the 
effect that the veteran would lose additional flexion 
ability.  There was no indication that the range of motion 
for extension was also limited upon consideration of pain on 
use or during flares.  Based on the above, the Board finds 
that an increased rating is warranted to 20 percent for the 
degenerative changes of the left knee.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the left knee disability now causes or has in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board concludes that the evidence of record supports a 20 
percent, but no higher than 20 percent, evaluation for 
degenerative changes of the left knee.  There is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a more favorable determination pursuant to 
38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability, is not warranted.  The appeal is 
denied.

Entitlement to service connection for a back disorder, 
claimed as secondary to the service-connected left knee 
disability, is not warranted.  The appeal is denied.

Entitlement to an increased evaluation for status post left 
high tibial osteotomy with history of left medial 
meniscectomy, currently rated at 20 percent, is not 
warranted.  The appeal is denied.

Entitlement to an increased evaluation to 20 percent for left 
knee degenerative changes with limitation of motion is 
granted, subject to the laws and regulations governing 
monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


